Exhibit 10.8

EXECUTION COPY

A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. The redacted portions
have been filed separately with the SEC.

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, this “Security Agreement”) is entered into as of April 25, 2012 by and
among DAIRYLAND USA CORPORATION, a New York corporation, THE CHEFS’ WAREHOUSE
MID-ATLANTIC, LLC, a Delaware limited liability company, BEL CANTO FOODS, LLC, a
New York limited liability company, THE CHEFS’ WAREHOUSE WEST COAST, LLC, a
Delaware limited liability company, THE CHEFS’ WAREHOUSE OF FLORIDA, LLC, a
Delaware limited liability company, THE CHEFS’ WAREHOUSE, INC., a Delaware
corporation (“Holdings”), CHEFS’ WAREHOUSE PARENT, LLC, a Delaware limited
liability company, and the other Subsidiaries of Holdings that become party
hereto after the date hereof (each a “Grantor”, and collectively, the
“Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) for the Lenders party to the Credit Agreement
referred to below and each other Secured Party.

PRELIMINARY STATEMENT

The parties hereto have entered into that certain Credit Agreement, dated as of
the date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Grantors,
the other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto and the Administrative Agent, which Credit Agreement
provides, subject to the terms and conditions of the Credit Agreement, for
extensions of credit and other financial accommodations by the Lenders to the
Borrowers thereunder.

Each Grantor is entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrowers under the Credit
Agreement and to secure the Secured Obligations, including the obligations that
it has agreed to guarantee pursuant to Article X of the Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Lenders
and the other Secured Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Commercial Tort Claims” means all existing commercial tort claims (as defined
in Article 9 the UCC) of the Grantors, including those listed on Exhibit I.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and Control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Accounts” means (a) petty cash accounts holding less than $25,000
individually and $150,000 in the aggregate, (b) payroll, tax or insurance trust
accounts holding only funds necessary to fund the accrued payroll, employee
benefit, tax or insurance obligations of the Borrowers and Subsidiaries,
(c) accounts of Dairyland HP and (d) account number 3030466337, maintained in
the name of The Chefs’ Warehouse Mid-Atlantic, LLC at JPMorgan Chase Bank, N.A.,
for purposes of making payments in respect of the sinking fund requirement under
the New Markets Tax Credit Financing.

“Excluded Assets” shall have the meaning set forth in the Credit Agreement.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisionals, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement; provided that,
“Pledged Collateral” shall not include any Equity Interests in Dairyland HP.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Required Secured Parties” means (a) prior to the date upon which the Credit
Agreement has been terminated in writing and all of the Obligations have been
paid in full, the Required Lenders, and (b) after the Credit Agreement has been
terminated in writing and all of the Obligations have been paid in full (whether
or not the Obligations under the Credit Agreement were ever accelerated),
Lenders holding (directly or through Affiliates) in the aggregate greater than
50% of the aggregate net early termination payments and all other amounts then
due and unpaid from any Grantor to the Lenders under any Swap Agreement, as
determined by the Administrative Agent in its reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

3



--------------------------------------------------------------------------------

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the benefit of the Secured Parties, a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents and Trademarks;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all Fixtures;

 

  (vii) all General Intangibles;

 

  (viii) all Goods;

 

  (ix) all Instruments;

 

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all cash or cash equivalents;

 

  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiv) all Deposit Accounts with any bank or other financial institution;

 

4



--------------------------------------------------------------------------------

  (xv) all Commercial Tort Claims;

 

  (xvi) all Farm Products; and

 

  (xvii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything contained in this Security Agreement to
the contrary, in no event shall the Collateral include, and no Grantor shall be
deemed or required to have granted a security interest in, any Excluded Asset
or, for the avoidance of doubt, any of the Equity Interests in, or property or
assets of, the Excluded Subsidiary. The foregoing exclusion shall not include,
and shall in no way be construed so as to limit, impair or otherwise affect the
Administrative Agent’s unconditional continuing Lien on, any proceeds, products,
substitutions or replacements of any Excluded Asset unless such proceeds,
products, substitutions or replacements otherwise constitute an Excluded Asset.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Lenders
that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Permitted Encumbrances, and has full power and authority
to grant to the Administrative Agent the security interest in the Collateral
pursuant hereto. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed on Exhibit G, the
Administrative Agent will have a fully perfected first priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by filing such financing statements, subject only to Permitted
Encumbrances.

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A.

3.4. Collateral Locations. As of the date hereof, all of such Grantor’s
locations where Inventory, Equipment or Fixtures, to the extent constituting
Collateral, with a value in excess of $250,000 individually or $1,000,000 in the
aggregate (other than such Collateral in transit or out for repair or laptop
computers, cellular telephones and/or other electronic devices held by
employees) is located are listed on Exhibit A. All of said locations are owned
by such Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

5



--------------------------------------------------------------------------------

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as set forth on Exhibit A, such Grantor has not, during the
past five years, been known by or used any other corporate name or trade name,
or been a party to any merger or consolidation, or been a party to any
acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor with a value
$1,000,000 or more individually. All action by such Grantor necessary or
desirable to protect and perfect the Administrative Agent’s Lien on each item
listed on Exhibit C (including the delivery of all originals and the placement
of a legend on all Chattel Paper as required hereunder) has been duly taken. The
Administrative Agent will have a fully perfected first priority security
interest in the Collateral listed on Exhibit C, subject only to Permitted
Encumbrances.

3.8. [Intentionally Omitted].

3.9. [Intentionally Omitted].

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright, or Licenses with respect thereto,
except as set forth in Exhibit D. This Security Agreement is effective to create
a valid and continuing Lien and, upon filing of appropriate financing statements
in the offices listed on Exhibit G and confirmatory grants of security interest
with respect to such Grantor’s Patents, Trademarks and Copyrights with the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, fully perfected first priority security interests in favor of the
Administrative Agent on such Grantor’s U.S. Patents, U.S. Trademarks and
U.S. Copyrights; provided however that additional filings may be necessary to
perfect the Administrative Agent’s security interest in any Patents, Trademarks
or Copyrights acquired after the date hereof, and such perfected security
interests are enforceable as such as against any and all creditors of and
purchasers from such Grantor.

3.11. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for its trucks and other motor vehicles. Except as set forth on
Exhibit E, none of the Collateral owned by it is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for (a) assets subject to certificates of title and (b) Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit D.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (except as authorized by the Administrative Agent)
naming such Grantor as debtor has been filed or is of record in any jurisdiction
except for financing statements or security agreements (a) naming the
Administrative Agent as the secured party or (b) in respect to those expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

3.13. Pledged Collateral.

(a) Exhibit F sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit F as being
owned by it. Such Grantor further represents and warrants that (i) all Pledged
Collateral owned by it constituting an Equity Interest has been (to the extent
such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly

 

6



--------------------------------------------------------------------------------

issued, is fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Administrative Agent representing an Equity Interest, such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Administrative Agent so that the Administrative
Agent may take steps to perfect its security interest therein as a General
Intangible, (iii) all such Pledged Collateral held by a securities intermediary
is covered by a control agreement among such Grantor, the securities
intermediary and the Administrative Agent pursuant to which the Administrative
Agent has Control and (iv) all Pledged Collateral which represents Indebtedness
owed to such Grantor has, to such Grantor’s knowledge, been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness and is
the legal, valid and binding obligation of such issuer.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) Except as set forth in Exhibit F, such Grantor owns 100% of the issued and
outstanding Equity Interests of the issuer of such Pledged Collateral and none
of the Pledged Collateral which represents Indebtedness owed to such Grantor is
subordinated in right of payment to other Indebtedness or subject to the terms
of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first-priority
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor. Any financing statement filed by the Administrative Agent
may be filed in any filing office in any UCC jurisdiction and may (i) indicate
such Grantor’s Collateral (1) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such jurisdiction, or (2) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement

 

7



--------------------------------------------------------------------------------

or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates.
Such Grantor also agrees to furnish any such information described in the
foregoing sentence to the Administrative Agent promptly upon request. Such
Grantor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, promptly furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such reasonable detail, in each case, as the Administrative
Agent may specify. Such Grantor also agrees to take any and all actions
necessary, or as may be reasonably requested by the Administrative Agent, to
defend title to the Collateral against all Persons and to defend the security
interest of the Administrative Agent in the Collateral and the priority thereof
against any Lien not expressly permitted hereunder.

(d) [Intentionally Omitted].

(e) [Intentionally Omitted].

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent as the secured party, and (ii) in respect of Liens that are
expressly permitted pursuant to Section 6.02 of the Credit Agreement. Such
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
related to the Secured Obligations without the prior written consent of the
Administrative Agent, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC; provided, that filing of precautionary financing statements in
accordance with Section 6.02(i) of the Credit Agreement shall not be deemed a
violation of this clause (f).

(g) Locations. Such Grantor will not maintain any Inventory, Equipment or
Fixtures owned by it, to the extent constituting Collateral, with a value in
excess of $250,000 individually or $1,000,000 in the aggregate (other than such
Collateral in transit or out for repair or laptop computers, cellular telephones
or other electronic devices held by employees) at any location other than those
locations listed on Exhibit A or those locations for which a Collateral Access
Agreement has been delivered, except as otherwise consented to by the
Administrative Agent.

(h) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral; provided, that each Grantor shall strictly comply with its
obligations with respect to the Collateral set forth in this Security Agreement
and the other Loan Documents.

4.2. Receivables; Electronic Chattel Paper.

(a) Receivables. Following the occurrence and during the continuance of an Event
of Default, such Grantor will not make or agree to make any discount, credit,
rebate or other reduction in the original amount owing on a Receivable or accept
in satisfaction of a Receivable less than the original amount thereof, other
than reductions in the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

 

8



--------------------------------------------------------------------------------

(b) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper in excess
of $500,000 (individually or in the aggregate) in accordance with the UCC and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

4.3. Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear and casualty in respect of the Equipment.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all (x) Chattel Paper and
Instruments with a value in excess of $500,000 individually or in the aggregate,
or (y) any certificated Securities, in each case, constituting Collateral owned
by it (if any then exist), (b) hold in trust for the Administrative Agent upon
receipt and promptly thereafter (but in no event later than three (3) Business
Days after receipt) deliver to the Administrative Agent (x) Chattel Paper and
Instruments with a value in excess of $500,000 individually or in the aggregate,
or (y) any certificated Securities, in each case, constituting Collateral
obtained after the Effective Date, (c) upon the Administrative Agent’s
reasonable request, deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and promptly thereafter (but in
no event later than three (3) Business Days after such request) deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and
(d) promptly upon the Administrative Agent’s reasonable request, deliver to the
Administrative Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit H hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral. Such Grantor hereby authorizes the
Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral; provided, that the Lien
granted hereunder shall attach and such property shall be considered part of the
Collateral despite any Grantor’s failure to deliver an Amendment.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary, within fifteen (15) days of acquiring such Collateral to enter
into a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control.

 

9



--------------------------------------------------------------------------------

4.6. Pledged Collateral.

(a) Registration of Pledged Collateral. Following the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.

(b) Exercise of Rights in Pledged Collateral. Such Grantor will permit the
Administrative Agent or its nominee at any time after the occurrence and during
the continuance of an Event of Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

4.7. Intellectual Property.

(a) Upon the Administrative Agent’s request, such Grantor will use its
commercially reasonable efforts to secure all consents and approvals necessary
for the Administrative Agent to attach the Lien hereunder in any License held by
such Grantor and to enforce the security interests granted hereunder.

(b) Such Grantor shall notify the Administrative Agent immediately if it knows
that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned or dedicated to the
public, except where the abandonment or dedication to the public of such Patent,
Trademark, or Copyright could not reasonably be expected to have a Material
Adverse Effect, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same,
except as could not reasonably be expected to have a Material Adverse Effect.

(c) Such Grantor agrees that should it file, either directly or through any
agent, employee, licensee or designee, an application for the registration of
any Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving (“After-Acquired Intellectual Property”), concurrently with
delivery of the financial statements under Section 5.01(b) of the Credit
Agreement for the month in which such application was filed, such Grantor shall
give written notice to the Administrative Agent identifying such After-Acquired
Intellectual Property, and, upon request of the Administrative Agent, such
Grantor shall execute and deliver any and all security agreements as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s first priority security interest on such Patent, Trademark or Copyright
(subject to the limitations set forth in Section 3.10), and the General
Intangibles of such Grantor relating thereto or represented thereby.

(d) Such Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each Patent, Trademark
and Copyright owned by such Grantor (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall reasonably determine that such Patent, Trademark or
Copyright is not material to the conduct of such Grantor’s business.

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright owned by such Grantor is in no way material to the
conduct of its business or

 

10



--------------------------------------------------------------------------------

operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Grantor shall deem appropriate under
the circumstances to protect such Patent, Trademark or Copyright.

4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within three (3) Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim with a value of $1,000,000 or
more and, unless the Administrative Agent otherwise consents, such Grantor shall
enter into an amendment to this Security Agreement, in the form of Exhibit H
hereto, granting to Administrative Agent a first priority security interest in
such Commercial Tort Claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, that has a face amount of $1,000,000 or more, it shall
promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify the Administrative Agent thereof and cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Administrative Agent and (ii) agree to direct all payments
thereunder to a Deposit Account at the Administrative Agent or subject to a
Deposit Account Control Agreement for application to the Secured Obligations, in
accordance with Section 2.18 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Administrative Agent of any Collateral with a value of $5,000,000 or more which
constitutes a claim against the U.S. government or any state or local government
or any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or any other Loan Document or now or hereafter existing at
law or in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Administrative Agent of any one or more of such rights, powers
or remedies.

4.12. [Intentionally Omitted].

4.13. Collateral Access Agreements. Upon the request of the Administrative
Agent, such Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement from the lessor of each leased property, mortgagee
of owned property or bailee or consignee with respect to any warehouse,
processor or converter facility or other location where Collateral with a value
in excess of $1,000,000 is stored or located, which Collateral Access Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. Such Grantor shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location or third
party warehouse or other location where any Collateral is or may be located
subject, however, to such Grantor’s right to contest the validity or amount of
such obligations in accordance with Section 5.04 of the Credit Agreement.

4.14. Deposit Account Control Agreements. Each Grantor will, upon the
Administrative Agent’s reasonable request, cause each bank or other financial
institution in which it maintains (a) a Deposit Account (other than an Excluded
Account) to enter into a Deposit Account Control Agreement with respect to such
Deposit Account or (b) other deposits (general or special, time or demand,
provisional or final) to be notified of the security interest granted to the
Administrative Agent hereunder and cause each such bank or other financial
institution to acknowledge such notification in writing. In the case of deposits
maintained with Lenders, the terms of such letter shall be subject to the
provisions of the Credit Agreement regarding setoffs.

 

11



--------------------------------------------------------------------------------

4.15. Change of Name or Location. Except as expressly permitted by the Credit
Agreement, such Grantor shall not (a) change its name as it appears in official
filings in the state of its incorporation or organization, (b) change its chief
executive office, principal place of business, mailing address, corporate
offices or the location of its records concerning the Collateral, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least fifteen (15) days prior
written notice of such change and any reasonable action requested by the
Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of Secured Parties, in any Collateral); provided
that any new location shall be in the continental United States of America.

4.16. Updating of Exhibits to the Security Agreement. Holdings will provide to
the Administrative Agent, concurrently with the delivery of the Compliance
Certificate as required by Section 5.01(c) of the Credit Agreement, updated
versions of the Exhibits to this Security Agreement (provided that if there have
been no changes to any such Exhibits since the previous updating thereof
required hereby, Holdings shall indicate that there has been “no change” to the
applicable Exhibit(s)).

ARTICLE V

REMEDIES

5.1. [Intentionally Omitted].

5.2. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may exercise any or all of the following rights and
remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and

 

12



--------------------------------------------------------------------------------

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full (other than contingent indemnification
obligations in which no claim has been made), there remain Swap Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Obligations pursuant to the terms of
the Swap Agreement.

(f) Notwithstanding the foregoing, neither the Administrative Agent nor the
Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The

 

13



--------------------------------------------------------------------------------

Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuation of an Event of Default,
each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify; and

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.

5.4. Grant of Intellectual Property License. The Administrative Agent is hereby
granted a license or other right to use for non-competitive purposes, following
the occurrence and during the continuance of an Event of Default, without
charge, each Grantor’s labels, Patents, Copyrights, rights of use of any name,
trade secrets, Trademarks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and, following
the occurrence and during the continuance of an Event of Default, such Grantor’s
rights under all licenses and all franchise agreements shall inure to the
Administrative Agent’s benefit. In addition, each Grantor hereby irrevocably
agrees that the Administrative Agent may, following the occurrence and during
the continuance of an Event of Default, sell any of such Grantor’s Inventory
directly to any person, including without limitation persons who have previously
purchased such Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Security Agreement, may sell Inventory which bears any Trademark owned by or
licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Administrative Agent may (but shall
have no obligation to) finish any work in process and affix any trademark owned
by or licensed to such Grantor and sell such Inventory as provided herein.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

AUTHORIZATION FOR ADMINISTRATIVE AGENT TO TAKE CERTAIN ACTION

Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) upon the occurrence and during the continuance
of an Event of Default, to indorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) upon the
occurrence and during the continuance of an Event of Default, to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral in accordance with the terms hereof,
(v) upon the occurrence and during the continuance of an Event of Default, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) upon the occurrence and during the
continuance of an Event of Default, to apply the proceeds of any Collateral
received by the Administrative Agent to the Secured Obligations as provided in
Article VII and (vii) upon the occurrence and during the continuance of an Event
of Default, to discharge past due taxes, assessments, charges, fees or Liens on
the Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and each Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any documented expense
incurred by the Administrative Agent in connection with any of the foregoing,
provided that, this authorization shall not relieve any Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Lockboxes. Upon request of the Administrative Agent after the occurrence
and during the continuance of an Event of Default, each Grantor shall execute
and deliver to the Administrative Agent irrevocable lockbox agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.

7.2. Collection of Receivables. The Administrative Agent may at any time after
the occurrence and during the continuance of an Event of Default, by giving each
Grantor written notice, elect to require that the Receivables be paid directly
to the Administrative Agent for the benefit of the Secured Parties. In such
event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the Account Debtors or obligors under the Receivables owned by
such Grantor of the Administrative Agent’s interest therein and direct such
Account Debtors or obligors to make payment of all amounts then or thereafter
due under such Receivables directly to the Administrative Agent. Upon receipt of
any such notice from the Administrative Agent, each Grantor shall thereafter
hold in trust for the Administrative Agent, on behalf of the Secured Parties,
all amounts and proceeds received by it with respect to the Receivables and
immediately and at all times thereafter deliver to the Administrative Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Administrative
Agent shall hold and apply funds so received as provided by the terms of
Sections 7.3 and 7.4 hereof.

 

15



--------------------------------------------------------------------------------

7.3. Special Collateral Account. After the occurrence and during the continuance
of an Event of Default, the Administrative Agent may require all cash proceeds
of the Collateral to be deposited in a special non-interest bearing cash
collateral account with the Administrative Agent and held there as security for
the Secured Obligations. No Grantor shall have any control whatsoever over such
cash collateral account. After the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and shall, at the direction of
the Required Secured Parties), from time to time, apply the collected balances
in such cash collateral account to the payment of the Secured Obligations
whether or not the Secured Obligations shall then be due. If all Events of
Default have been cured or waived (as confirmed in writing by the Administrative
Agent), all unapplied remaining amounts in such cash collateral account shall be
returned to the Grantors within three (3) Business Days.

7.4. Application of Proceeds. The proceeds of the Collateral shall be applied by
the Administrative Agent to payment of the Secured Obligations as provided under
Section 2.18 of the Credit Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any Lender, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

8.2. Limitation on Administrative Agent’s and Lenders’ Duty with Respect to the
Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection

 

16



--------------------------------------------------------------------------------

remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Administrative Agent Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.4, 4.5,
4.6, 4.7, 4.8, 4.9, 4.10, 4.13, 4.14, 4.15, 5.3, or 8.7 or in Article VII will
cause irreparable injury to the Administrative Agent and the Lenders, that the
Administrative Agent and Lenders have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of the
Administrative Agent or the Lenders to seek and obtain specific performance of
other obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.

 

17



--------------------------------------------------------------------------------

8.6. [Intentionally Omitted].

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent and then only to the extent in such writing specifically
set forth. All rights and remedies contained in this Security Agreement or by
law afforded shall be cumulative and all shall be available to the
Administrative Agent and the Lenders until the Secured Obligations have been
paid in full (other than contingent indemnification obligations for which no
claim has been made and Letters of Credit which have been terminated,
cash-collateralized or back-stopped in a manner acceptable to the Administrative
Agent and the Issuing Bank in their reasonable discretion).

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in any this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent hereunder.

 

18



--------------------------------------------------------------------------------

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal or state authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (other than contingent indemnification
obligations for which no claim has been made and Letters of Credit which have
been terminated, cash-collateralized or back-stopped in a manner acceptable to
the Administrative Agent and the Issuing Bank in their reasonable discretion)
and no commitments of the Administrative Agent or the Lenders which would give
rise to any Secured Obligations are outstanding.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.

8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL

 

19



--------------------------------------------------------------------------------

PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

8.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including all fees, charges and
disbursements of (x) one primary counsel and one additional counsel in each
applicable jurisdiction for the Administrative Agent, (y) one additional counsel
for all Lenders (other than the Administrative Agent) and (z) additional counsel
in light of actual or potential conflicts of interest or the availability of
different claims or defenses for the Administrative Agent, the Issuing Bank or
any Lender, in connection with any litigation or preparation therefor whether or
not the Administrative Agent or any Lender is a party thereto) imposed on,
incurred by or asserted against the Administrative Agent or the Lenders, or
their respective successors, assigns, agents and employees, in any way relating
to or arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or the Lenders or any Grantor, and any claim for Patent,
Trademark or Copyright infringement); provided that such indemnity shall not, as
to any indemnified party, be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified party.

8.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

8.21. Joinder of Additional Guarantors. Each Grantor shall cause each Domestic
Subsidiary which, from time to time, after the date hereof shall be required to
pledge any assets to the Administrative Agent for the benefit of the Secured
Parties pursuant to the provisions of the Credit Agreement, to execute and
deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex I attached hereto, and upon such execution and delivery, such
Subsidiary shall constitute a “Grantor” for all purposes hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of such Joinder Agreement shall not require the consent of any Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Security Agreement.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent, and deemed received, in accordance with
Section 9.01 of the Credit Agreement.

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties in accordance with Section 9.01 of the
Credit Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

DAIRYLAND USA CORPORATION

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC

BEL CANTO FOODS, LLC

THE CHEFS’ WAREHOUSE WEST COAST, LLC

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC

THE CHEFS’ WAREHOUSE, INC.

CHEFS’ WAREHOUSE PARENT, LLC By:  

/s/ Kenneth Clark

  Name:   Kenneth Clark   Title:   Chief Financial Officer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A. By:  

/s/ Patricia T. Stone

  Name: Patricia T. Stone   Title: Authorized Officer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

Exhibit A

Grantor Information

 

I. Name of Grantor

 

II. Jurisdiction
of Organization

 

III. Type of Entity

 

IV. Organizational
Identification No.

  V. FEIN    

VI. Mailing Address and Chief
Executive Office

Dairyland USA Corporation   New York   Corporation   N/A     13-3286147      100
East Ridge Road, Ridgefield, CT 06877 Bel Canto Foods, LLC   New York   Limited
Liability Company   N/A     11-3568623      100 East Ridge Road, Ridgefield, CT
06877 The Chefs’ Warehouse Mid-Atlantic, LLC   Delaware   Limited Liability
Company   3307428     13-4166347      100 East Ridge Road, Ridgefield, CT 06877
The Chefs’ Warehouse West Coast, LLC   Delaware   Limited Liability Company  
3943578     20-2591398      100 East Ridge Road, Ridgefield, CT 06877 The Chefs’
Warehouse, Inc.   Delaware   Corporation   3987325     20-3031526      100 East
Ridge Road, Ridgefield, CT 06877 The Chefs’ Warehouse of Florida, LLC   Delaware
  Limited Liability Company   4830008     27-2714849      100 East Ridge Road,
Ridgefield, CT 06877 Chefs’ Warehouse Parent, LLC   Delaware   Limited Liability
Company   4884114     27-3682938      100 East Ridge Road, Ridgefield, CT 06877

 

VII. Locations of Collateral

 

  (a) Properties Owned by the Grantors: None.

 

  (b) Properties Leased by the Grantors:

 

Grantor

  

Locations of Collateral

  

Landlord

Dairyland USA Corporation          1300 Viele Avenue and 1301 Ryawa Avenue,
Bronx, New York 10474    The Chefs’ Warehouse Leasing Co, LLC    240 Food Center
Drive, Bronx, New York 10474    The City of New York leases to A.L. Bazzini Co.,
Inc.; A.L. Bazzini Co., Inc. subleases to Dairyland USA Corporation    700 Plaza
Drive, Secaucus, New Jersey 07094    Harmon Meadow Plaza, Inc. (lease agreement)



--------------------------------------------------------------------------------

Grantor

  

Locations of Collateral

  

Landlord

Bel Canto Foods            1300 Viele Avenue and 1301 Ryawa
Avenue, Bronx, New York 10474    The Chefs’ Warehouse Leasing Co.,
LLC (sublease agreement)    240 Food Center Drive, Bronx, New York 10474    The
City of New York leases to A.L. Bazzini Co., Inc.; A.L. Bazzini Co., Inc.
subleases to Dairyland USA Corporation    700 Plaza Drive, Secaucus, New Jersey
07094    Harmon Meadow Plaza, Inc. (lease agreement) The Chefs’ Warehouse
Mid-Atlantic, LLC          7477 Candlewood Road, Hanover, Maryland 21076   
Candlewood Road Property, LLC (lease agreement) The Chefs’ Warehouse West Coast,
LLC          1633 E. Gale Avenue, City of Industry, CA 91748    LBA Realty, LLC
(lease agreement)    3595 E. Patrick Land, Las Vegas, NV 89120    KTR LV IV LLC
(assignment of a lease agreement)    3117 Wiegman Road, Hayward, CA 94544   
EastGroup Properties L.P. (lease agreement)   

3305 and 3313 NW Guam Street,

Portland, Oregon 97210

  

CSHV NWCP Portland, LLC

(assignment of a lease agreement)

The Chefs’ Warehouse Florida, LLC         

2600 SW 32nd Avenue,

Pembroke Park, Florida 33023

   Seneca Industrial Holdings, LLC (industrial lease agreement)

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements: None.



--------------------------------------------------------------------------------

IX. Information Required by Section 3.6:

 

Grantor

 

Trade Names/Names Used in Past Five Years

Dairyland USA Corporation

 

•      The Chefs’ Warehouse

 

•      Winters Seafoods

 

•      Dairyland

 

•      Dairyland USA

The Chefs’ Warehouse Mid-Atlantic, LLC

 

•      The Chefs’ Warehouse, LLC

The Chefs’ Warehouse, Inc.

 

•      Chefs’ Warehouse Holdings, LLC

Bel Canto Foods, LLC

 

•      Bel Canto Food

 

•      Bel Canto Foods

 

•      Bel Canto



--------------------------------------------------------------------------------

Exhibit B

Deposit Accounts

 

GRANTOR

  

BANK

   ACCOUNT NUMBER    TYPE    PURPOSE Dairyland USA Corporation    JPMorgan Chase
Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Credit Card    Collections/
Disbursements Dairyland USA Corporation    JPMorgan Chase Bank Corporate Park
Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President   
[*CONFIDENTIAL*]    Operating    Collections/
Disbursements Bel Canto Foods, LLC    JPMorgan Chase Bank Corporate Park Drive,
2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President   
[*CONFIDENTIAL*]    Operating    Collections/
Disbursements The Chefs’ Warehouse Mid-Atlantic, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Operating    Collections/
Disbursements The Chefs’ Warehouse West Coast, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Operating    Disbursements Dairyland USA
Corporation    JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains,
NY 10604 Attn: Lisa Crowley, Vice President    [*CONFIDENTIAL*]    Controlled
Disbursement
Account    Disbursements



--------------------------------------------------------------------------------

GRANTOR

  

BANK

   ACCOUNT NUMBER    TYPE    PURPOSE Bel Canto Foods, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Controlled
Disbursement
Account    Disbursements The Chefs’ Warehouse Mid-Atlantic, LLC    JPMorgan
Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa
Crowley, Vice President    [*CONFIDENTIAL*]    Controlled
Disbursement
Account    Disbursements The Chefs’ Warehouse West Coast, LLC    JPMorgan Chase
Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley,
Vice President    [*CONFIDENTIAL*]    Controlled
Disbursement
Account    Disbursements The Chefs’ Warehouse West Coast, LLC    Bank of America
Puente Hills 1605 S. Azusa Ave Hacienda Heights CA 91745    [*CONFIDENTIAL*]   
DDA    Driver Cash
Collections/Petty
Cash Disbursements The Chefs’ Warehouse, Inc.    JPMorgan Chase Bank Corporate
Park Drive, 2nd Floor White Plains, NY 1060 4 Attn: Lisa Crowley, Vice President
   [*CONFIDENTIAL*]    Collections/
Disbursements    Account not used and
is to be closed. Dairyland USA Corporation    JPMorgan Chase Bank Corporate Park
Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President   
[*CONFIDENTIAL*]    Lockbox    For New York and
Tri-State Area
Collections Bel Canto Foods, LLC    JPMorgan Chase Bank Corporate Park Drive,
2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President   
[*CONFIDENTIAL*]    Lockbox    For New York and
Tri-State Area
Collections



--------------------------------------------------------------------------------

GRANTOR

  

BANK

   ACCOUNT NUMBER    TYPE    PURPOSE The Chefs’ Warehouse Mid-Atlantic, LLC   
JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn:
Lisa Crowley, Vice President    [*CONFIDENTIAL*]       Lockbox For
Maryland and
Surrounding Area
Collections The Chefs’ Warehouse West Coast, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Lockbox    For West Coast
Collections The Chefs’ Warehouse of Florida, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Lockbox    For Florida Area
Collections The Chefs’ Warehouse of Florida, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Operating    Collections/
Disbursements The Chefs’ Warehouse of Florida, LLC    JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President    [*CONFIDENTIAL*]    Control
Disbursement    Disbursements



--------------------------------------------------------------------------------

Exhibit C

Letter of Credit Rights and Chattel Paper

None.



--------------------------------------------------------------------------------

Exhibit D

Patents, Trademarks, Copyrights

Patents and Patent Applications

None

Copyright Applications and Registrations

None

Trademark Applications and Registrations

 

MARK

   REG. NO./APP NO.    

REG./ FILING DATE

 

COUNTRY

 

OWNER

BELARIA

     1,508,403     

October 11, 1988

 

United States

  The Chefs’ Warehouse, Inc.

PIER FRANCO

     2,016,132     

November 12, 1996

 

United States

  The Chefs’ Warehouse, Inc.

ST. LUC

     3,491,990     

August 26, 2008

 

United States

  The Chefs’ Warehouse, Inc.

ST. LUC (stylized)

     2,438,333     

March 27, 2001

 

United States

  The Chefs’ Warehouse, Inc.

GRAND RESERVE & Design

     1,407,847     

September 2, 1986

 

United States

  The Chefs’ Warehouse

PATISSE

     3,541,721     

December 2, 2008

 

United States

  The Chefs’ Warehouse

PATISSE FINE PASTRY INGREDIENTS & Design

     3,697,104     

October 13, 2009

 

United States

  The Chefs’ Warehouse

THE CHEFS’ WAREHOUSE

     3,539,456     

December 2, 2008

 

United States

  The Chefs’ Warehouse

ZOCOCAO & Design

     3,206,633     

February 6, 2007

 

United States

  The Chefs’ Warehouse

ZOCOCAO

     3,002,843     

September 27, 2005

 

United States

  The Chefs’ Warehouse

SPOLETO

     2,452,543     

May 22, 2001

 

United States

  The Chefs’ Warehouse

ARGONAUT

     3,431,682     

May 20, 2008

 

United States

  The Chefs’ Warehouse, Inc.

PROVVISTA

     2,984,712     

August 16, 2005

 

United States

  The Chefs’ Warehouse, Inc.

PROVVISTA

     2,980,621     

August 2, 2005

 

United States

  The Chefs’ Warehouse, Inc.



--------------------------------------------------------------------------------

PROVVISTA

     2,545,651     

March 12, 2002

 

United States

 

The Chefs’ Warehouse, Inc.

PROVVISTA

     2,525, 630     

January 1, 2002

 

United States

 

The Chefs’ Warehouse, Inc.

PROVVISTA

     2,319,436     

February 15, 2000

 

United States

 

The Chefs’ Warehouse, Inc.

PROVVISTA

     2,343,089     

April 18, 2000

 

United States

 

The Chefs’ Warehouse, Inc.

PROVVISTA

     2,302,301     

December 21, 999

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     2,304,369     

December 28, 1999

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     2,518,025     

December 11, 2001

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     3,000,019     

September 27, 2005

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     2,309,409     

October 26,1999

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     2,520,685     

December 18, 2001

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     2,980,620     

August 2, 2005

 

United States

 

The Chefs’ Warehouse, Inc.

Sunflower Design

     2,306,288     

January 4, 2000

 

United States

 

The Chefs’ Warehouse, Inc.

THE RIGHT SCALLOPS

     3,621,367     

May 19, 2009

 

United States

 

The Chefs’ Warehouse, Inc.

THE RIGHT SHRIMP

     3,621,359     

May 19, 2009

 

United States

 

The Chefs’ Warehouse, Inc.

THE RIGHT SQUID

     3,621,372     

May 19, 2009

 

United States

 

The Chefs’ Warehouse, Inc.

CW

     85376018     

July 20, 2011

 

United States

 

The Chefs’ Warehouse

CW & Design

     85375998     

July 20, 2011

 

United States

 

The Chefs’ Warehouse

CWI

     85376083     

July 20, 2011

 

United States

 

The Chefs’ Warehouse, Inc.

SIMPLE AUTHENTIC FOOD

        



--------------------------------------------------------------------------------

Exhibit E

Filing Requirements

None.



--------------------------------------------------------------------------------

Exhibit F

List of Pledged Collateral, Securities and Other Investment Property

STOCKS

 

Name of Grantor

  

Issuer

   Certificate
Number(s)    Number of
Shares    Class of
Stock    Percentage of
Outstanding
Shares  

The Chefs’ Warehouse, Inc.

  

Dairyland USA Corporation

   26    100    Common      100 % 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY (CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

   Percentage Ownership
Interest  

The Chefs’ Warehouse, Inc.

   Chefs’ Warehouse Parent, LLC   

LLC Interests

     100 % 

Dairyland USA Corporation

   Bel Canto Foods, LLC   

LLC Interests

     100 % 

Chefs’ Warehouse Parent, LLC

   The Chefs’ Warehouse West Coast, LLC   

LLC Interests

     100 % 

Chefs’ Warehouse Parent, LLC

   The Chefs’ Warehouse of Florida, LLC   

LLC Interests

     100 % 

Chefs’ Warehouse Parent, LLC

   The Chefs’ Warehouse Mid-Atlantic, LLC   

LLC Interests

     100 % 



--------------------------------------------------------------------------------

Exhibit G

Filing Offices

 

Grantor

 

Filing Office

Dairyland USA Corporation

 

New York Department of State

Bel Canto Foods, LLC

 

New York Department of State

The Chefs’ Warehouse Mid-Atlantic, LLC

 

Delaware Secretary of State

The Chefs’ Warehouse West Coast, LLC

 

Delaware Secretary of State

The Chefs’ Warehouse, Inc.

 

Delaware Secretary of State

The Chefs’ Warehouse of Florida, LLC

 

Delaware Secretary of State

Chefs’ Warehouse Parent, LLC

 

Delaware Secretary of State



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                     ,         is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are true
and correct in all material respects. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
as of April 25, 2012, among the undersigned, as the Grantors, and JPMorgan Chase
Bank, N.A., as the Administrative Agent (as amended or modified from time to
time, the “Security Agreement”) and that the Collateral listed on Schedule I to
this Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in the
Security Agreement.

 

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

 

Issuer

 

Certificate

Number(s)

 

Number of

Shares

 

Class of Stock

 

Percentage of Outstanding

Shares

                                       

BONDS

 

Name of Grantor

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

                                       

GOVERNMENT SECURITIES

 

Name of Grantor

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

                                               

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

 

Issuer

 

Description of Collateral

 

Percentage of

Ownership Interest

                       

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor

 

Description of Claim

 

Parties

 

Case Number; Name of

Court where Case was

Filed

                       



--------------------------------------------------------------------------------

Exhibit I

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

ANNEX I

[Form of]

JOINDER AGREEMENT

[Name of New Grantor]

[Address of New Grantor]

[Date]

 

 

 

 

 

Ladies and Gentlemen:

Reference is made to the Pledge and Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of April 25, 2012,
made by The Chefs’ Warehouse, Inc., a Delaware corporation, the other Grantors
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity and together with any successors in such capacity, the “Administrative
Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                    ] (the “New Grantor”), pursuant to
Section 8.21 of the Security Agreement. The New Grantor hereby agrees to be
bound as a Grantor to the Security Agreement by all of the terms, covenants and
conditions set forth in the Security Agreement to the same extent that it would
have been bound if it had been a signatory to the Security Agreement on the date
of the Security Agreement. Without limiting the generality of the foregoing, the
New Grantor hereby grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Grantor thereunder. The New Grantor hereby makes each of
the representations and warranties and agrees to each of the covenants
applicable to the Grantors contained in the Security Agreement.

Annexed hereto are supplements to each of the exhibits to the Security Agreement
and schedules to the Credit Agreement, as applicable, with respect to the New
Grantor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW GRANTOR] By:  

 

  Name:   Title:

AGREED TO AND ACCEPTED:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

[Schedules to be attached]

 